Delehanty, J.
In these actions to recover the reasonable value of apartments occupied by defendants, the landlord’s bill of particulars covers “ expenses ” aggregating $93,000. The bill is based in part upon estimates rather than actual experience, and comprises a number of items of doubtful validity.
*658The learned judge below allowed an average increase of eighty-two per cent of the old rentals, paying the plaintiff, as we figure it, a return of over twenty per cent upon its equity.
. Appellants do not .insist upon a reversal of the judgments, but are willing to pay an increase of thirty-five per cent, which I believe would give the landlord a clearly adequate return.
Considerable stress was laid by the landlord at the trial upon testimony of certain real estate experts. One of them testified as to the present market value of the property. He also testified as to the market rental value, adding that he thought the rent given by him was reasonable. Considering the situation which the rent legislation was designed to meet, it is difficult to understand exactly what weight may be accorded to testimony of this kind, assuming it to be competent since it was not objected to.
Another expert testified on cross-examination as follows: “ Q. When you .put down the prices—the figures you mean that is what the traffic will bear at this time, that is what you mean? A. No, that is not the way I figure this. The Court: What do you mean then? A. I consider this as the fair and reasonable value. What the apartments bring (in) is according to supply and demand. In bad times they have to take less. In good times they can get more, but these figures I figure on what the apartments are worth reasonably. Q. Begardless of the housing emergency'we have now? A. I did not take that into consideration. If I had I would have made them much higher.”
I confess that testimony of this character seems to me to be utterly speculative and of no value as the basis of a judicial decision.
Judgments 'accordingly modified by reducing the same to amounts which will allow the landlord an *659increase of thirty-five per cent of the former rentals and costs, and as so modified, affirmed, with five dollars costs to the appellant in each case.
Bijur, J., concurs.